Carter, J.,
dissenting.
On September 3, 1948, the Council Bluffs Transit Company was granted temporary authority by the Interstate Commerce Commission to operate as a common carrier of passengers by motor vehicle in interstate commerce between Omaha, Nebraska, and Council Bluffs, Iowa. The order granting such authority specifies “passengers' between Omaha, Nebraska, and Council Bluffs, Iowa, over U. S. Highway 75 and city streets.” On September 14, 1948, the Omaha & Council Bluffs Railway and Bridge Company was granted similar authority by the Interstate Commerce Commission between the same points in lan*729guage identical with that granted the Council Bluffs Transit Company. For convenience the two carriers will be referred to as the Transit Company and the Bridge Company. On September 14, 1948, Transit Company applied to the city council of Omaha for a permit to operate as far west as Eighteenth Street in Omaha. The application was denied. A later application made to the city council was also denied. On October 10, 1949, Transit Company commenced operating its buses west to Eighteenth Street. On October 25, 1949, the city council passed ordinance No. 16477 which provides that: “No common carrier of passengers operating with motor buses between Council Bluffs, Iowa, and Omaha, Nebraska, on or before October 9, 1949, shall operate the said buses over any of the streets of the City of Omaha other than those specified by name and or highway number in the certificate of the said carrier from the Inter-State Commerce Commission and those actually used by it on regular schedules on or before October 9, 1949.” The Transit Company contends that this ordinance constitutes an invalid exercise of the police power by the city council of the city of Omaha.
The record shows that neither the Transit Company nor the Bridge Company had ever had any express authority granted to it to operate motor buses over the city streets of Omaha prior to the adoption of ordinance No. 16477 on October 25, 1949. Neither had either of the two companies operated in interstate business under Interstate Commerce Commission authority previous to the granting of the temporary orders herein mentioned. It is clear from the record that the authority of each to operate was identical prior to the passage of ordinance No. 16477. Contrary to the statement made in the majority opinion, neither had ever held a franchise granted by the city of Omaha, and certainly it was beyond the powers of the city of Omaha to grant a franchise to carry interstate passengers between Omaha and Council Bluffs.
It will not be questioned in this dissent that the city *730of Omaha under its police power may reasonably regulate traffic upon its streets, including common carriers engaged in interstate commerce. But it is submitted that such regulation must be reasonable, it must operate uniformly as to class, the classifications must be reasonable, and the regulations must not be discriminatory or confiscatory. The holdings to this effect are legion. Webber v. City of Scottsbluff, 141 Neb. 363, 3 N. W. 2d 635; Ernesti v. City of Grand Island, 125 Neb. 688, 251 N. W. 899; Jewel Tea Co. v. City of Geneva, 137 Neb. 768, 291 N. W. 664. The majority opinion does not question the principles announced in the foregoing cases. It simply holds in effect that they have no application in a case where the use of city streets by common carriers is involved. It is submitted that although the law permits more stringent regulation of paid carriers in the use of public streets and highways, it in no manner' permits or authorizes a departure from the rules as to reasonableness, classification, uniformity of operation, and freedom from discrimination and confiscation that is required in any other general exercise of the police power.
It is submitted that Transit Company and Bridge Company are in identical situations insofar as their regulation by the city of Omaha is concerned and that the ordinance prescribes an unreasonable classification when it fixes the use of streets on regular schedules before and after the arbitrary date.of October 9, 1949, as the basis of its action. It is nothing more than the arbitrary division of members of the same class for purposes of legislation, a method which has been uniformly condemned as an improper exercise of the police power. If the fixing of an arbitrary date is sufficient in itself to sustain the classifications created for legislative purposes, reasonableness of classification and uniformity of operation as to class no longer protect against discrimination and confiscation. The protecting mantle of the Constitution is gone and the citizen is at the mercy of *731legislative bodies, irrespective of constitutional prohibitions.
It is argued that because one of the two interstate carriers has previously contracted with a third intrastate carrier in the past to transport interstate passengers between Omaha and Council Bluffs, although without authority from the Interstate Commerce Commission, this gives a superior right which the city of Omaha can protect. There are two valid answers to this contention. First, the classification made by ordinance No. 16477 is not made on any such basis, and, second, no such plenary power is lodged with the city council of the city of Omaha. The majority opinion applies to a city ordinance the rules which courts have limited to the plenary powers over common carriers granted to railway and public utility commissions by specific constitutional grant. A perusal of the cases cited in the majority opinion is conclusive on this point. It is submitted that a city council has no such power in this state. Municipalities have no authority in this state to regulate common carriers for the purpose of protecting them from competition for the public welfare, or to foster monopolies and regulate them in the public interest by fixing rates and determining routes. The Constitution places that power exclusively in the railway commission by the following language contained in Article IV, section 20, thereof: “The powers and duties of such commission shall include the regulation of rates, service and general control of common carriers as the Legislature may provide by law. But, in the absence of specific legislation, the commission shall exercise the powers and perform the duties enumerated in this provision.” In the absence of implementing legislation the provision is self-executing. It is exclusive, and the powers of the railway commission cannot be properly invaded by a municipality. The power to grant certificates of convenience and necessity to protect established carriers against harmful competition rests exclusively with the railway commission. State ex rel. *732State Railway Commission v. Ramsey, 151 Neb. 333, 37 N. W. 2d 502. Municipalities in this state have never been granted plenary powers over common carriers. Any theory that the present ordinance can be upheld as a means of protecting an established common carrier against the inroads of competition by another simply has no basis in law. If such be the reason for the ordinance, the parties are in the wrong forum.
We have repeatedly held that where, in the exercise of the police power, an ofdinance is passed which shows on its face that the classifications made are unreasonable and arbitrary, that it does not operate uniformly as to class and is therefore discriminatory, it is void. It is only where such an ordinance appears regular on its face, but is in fact discriminatory or confiscatory, that evidence must be produced to establish injury to the complainant to overcome the presumption of regularity. There is no presumption of validity of an ordinance which is void on its face.
I submit that the classifications contained in the ordinance as a basis for legislation are made on an arbitrary basis and are therefore unreasonable. The purported classification is nothing more than a division of members of the same class for the purposes of the legislation and consequently violates the rule as to uniformity of operation upon those in the same class. The ordinance is discriminatory on its face and is void for- that reason. It, if sustained, permits the exercise by a municipality of plenary powers over common carriers where the Constitution exclusively reserves such powers to the railway commission. The ordinance shows, also, that its object was something other than the safety and welfare of the public or the protection of the city’s streets. Its purpose was clearly to favor one over another in the same class by attempting in an arbitrary manner to divide the class by the use of an arbitrary date. It freezes the designated class when it makes common carriers of passengers operating with motor buses “over any of *733the streets of the City of Omaha other than those specified by name or highway number in the certificate of the said carrier from the Inter-state Commerce Commission and those actually used by it on regular schedules on or before October 9, 1949.” The benefits are special and discriminatory in that no person or entity, other than the Bridge Company, can ever be a member of the class limited to those operating prior to the arbitrary date of October 9, 1949.
I submit that ordinance No. 16477 violates almost every limitation which has heretofore been placed upon the exercise of the police power by legislative bodies. In upholding the validity of the ordinance this court has abandoned fundamental principles which have protected the citizen against discriminatory and confiscatory legislation. To the striking down of this protection against discrimination and confiscation I respectfully but emphatically dissent.
I am directed by Wenke and Boslaugh, JJ., to state that they join in this dissent-